Citation Nr: 0934341	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-37 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss.  


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had active service from August 1957 to August 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO rating decision that 
denied service connection for bilateral hearing loss.  In 
January 2008, the Board denied the claim.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In May 2009, the Court set 
aside the Board's decision for further proceedings consistent 
with their opinion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran served on active duty from August 1957 to August 
1960 as a Nike-Ajax air defense missile crewman.  He served 
as a launcher helper and as a senior launch crewman.  The 
Board concedes that he was exposed to an acoustic environment 
consistent with duties as a missile crewman.

The appellant's service treatment records indicate that at 
his August 1957 enlistment examination, no ear defects were 
reported.  The Veteran's hearing was 15/15 on whispered voice 
testing bilaterally.  The appellant's June 1960 separation 
examination report again found no ear defects.  His hearing 
was 15/15 on both whispered voice and spoken voice testing 
bilaterally.  

The first clinical, post-service evidence of any hearing loss 
dates from November 1997.  An audiological report from 
Jenkintown Hearing Aid Center, Inc., prepared at that time 
notes the Veteran's complaints of decreased impedance in each 
ear.  Hearing test results were indicative of a bilateral 
hearing loss disability as that term is defined by VA.  See 
38 C.F.R. § 3.385 (2008).  An October 2001 audiological 
report from the same facility also reported results 
consistent with a hearing loss disability.  

A February 2005 audiological report from A. S. Berger, M.D., 
indicated that the Veteran had moderate to mild to severe 
sensorineural hearing loss, bilaterally, with the left ear 
worse than the right ear.  In a February 2005 statement, Dr 
Berger indicated that the Veteran had severe bilateral nerve 
deafness secondary to noise exposure from missile firings in 
the Army.  

A February 2005 VA audiological examination report noted that 
the Veteran reported a bilateral hearing loss and frequently 
misunderstanding people.  The appellant stated that the onset 
of his hearing loss began in the mid 1970s, and had worsened 
over the years.  No pertinent pathology, ear surgery, or 
vertigo was reported.  The Veteran stated that he rarely had 
tinnitus.  He indicated that while serving in the military he 
was exposed to excessive noise as a crewman at a missile 
base.  He reported further that he was around six missiles 
firing over his head and that he did not use hearing 
protection.  The Veteran related that outside of the military 
he had not been exposed to excessive noise.  

Audiological evaluation revealed a mild to moderate hearing 
loss at 250 Hertz in both ears, rising back to normal hearing 
at the mid frequencies, and sloping again to a moderately 
severe to severe sensorineural hearing loss in both ears at 
the high frequencies.  Such results were indicative of a 
bilateral hearing loss disability as that term is defined by 
VA.  The examiner noted reviewing the Veteran's claims file.  
She noted that whispered voice tests only were administered 
in service which were normal at the time.  The examiner 
indicated that, therefore, the Veteran's hearing loss was 
most likely not caused as a result of noise exposure while in 
the military since he reported that the onset of the hearing 
loss was in the mid 1970s, many years after he left the 
military.  

Notwithstanding the foregoing, the concerns expressed by the 
Court in May 2009 mandate that a new VA examination be 
conducted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be invited to 
submit any additional evidence that he 
believes is pertinent but which has yet 
to be submitted to VA.

2.  Thereafter, the RO should schedule 
the appellant for VA examinations to be 
conducted by both an audiologist and an 
otolaryngologist to determine the nature 
and etiology of any current hearing loss.  
The claims folders with a copy of this 
remand are to be made available to the 
examiners prior to the examinations.  All 
indicated tests and studies must be 
accomplished.  

Following the examination the examiners 
must separately address the etiology of 
any diagnosed hearing loss, and opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that any 
diagnosed hearing loss is related to the 
appellant's military service.  Any 
opinion offered must be factually 
accurate, fully articulated, and 
supported by sound reasoning.  The 
examiners must each address the clinical 
significance of in-service whispered 
voice test results, and opine what the 
Board may infer from those results.  May 
the Board infer that the appellant's 
hearing was normal at separation based on 
the June 1960 findings?  If so, why?  If 
not, why not?  The examiners must address 
the significance, if any, of the lapse of 
time between the appellant's separation 
from active duty in 1960, and his report 
of the delayed onset of a hearing loss 
beginning in the 1970s.  Again, any 
opinion offered must be factually 
accurate, fully articulated, and 
supported by sound reasoning.  

3.  The Veteran is to be notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for the 
scheduled examinations, documentation 
should be obtained which shows that 
notice scheduling the examinations was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, appropriate corrective action 
should be taken.  Stegall v. West, 11 
Vet. App. 268 (1998).

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the Veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2008).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

